IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                     No. 00-20530
                                   Summary Calendar



UNITED STATES OF AMERICA,
                                                       Plaintiff-Appellee,
                                         versus

RAFAEL P. MIER, also known as Ralph,

                                                       Defendant-Appellant.
              ______________________________________________

                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. H-98-CR-57-4
              ______________________________________________
                                 March 21, 2001

Before POLITZ, DAVIS, AND BENAVIDES, Circuit Judges.

PER CURIAM:*
      Rafael P. Mier appeals the sentence received following his guilty-plea

conviction for conspiracy to possess with the intent to distribute and aiding and

abetting the possession with the intent to distribute marihuana, in violation of 21

U.S.C. §§ 841 and 846. He maintains, for the first time on appeal, that the district
court erred in determining the amount of marihuana for sentencing purposes and

      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
asserts that, following Jones v. United States1 and Apprendi v. New Jersey,2 the
court was required to submit that question to a jury to be proved beyond a

reasonable doubt. The contention lacks merit. The sentence Mier received is below

the applicable statutory maximum, thus rendering Apprendi inapplicable.3
      Mier next contends that the district court erred in overruling his objection to

the Guidelines § 3B1.1(c) two-level enhancement imposed for his leadership role in

the offense. The determination that Mier played a leadership role because he used

his wife, son, and girlfriend to assist in his drug distribution is supported by the
record, is not clearly erroneous, and is sufficient to justify the enhancement under §
3B1.1(c).4
      Mier further contends that the district court erred in failing to depart

downward sua sponte from the applicable guidelines range because his criminal
history score overrepresented his criminal past. We lack jurisdiction to consider this

challenge.5




      1
       526 U.S. 227 (1999).
      2
       53 U.S. 466 (2000).
      3
        21 U.S.C. §§ 841(b)(1)(C) and 846; United States v. Doggett, 230 F.3d 160 (5th
Cir. 2000), cert. denied, 2001 WL 38408 (U.S. Feb. 20, 2001)(No. 00-7819); United
States v. Keith, 230 F.3d 784 (5th Cir. 2000), cert. denied, 2001 WL 70558 (U.S. Feb.
20, 2001)(No. 00-8077).
      4
        U.S.S.G. § 3B1.1, comment. (n.1); see also United States v. Powell, 124 F.3d 655
(5th Cir. 1997).
      5
       United States v. Yanez-Huerta, 207 F.3d 746 (5th Cir.), cert. denied, 121 S. Ct.
432 (2000).
                                            2
      Mier additionally submits, for the first time on appeal, that the district court
erred in imposing a $10,000 fine because he does not have the ability to pay. Mier

offers no proof that he is unable to pay a fine or that he will become unable to do so

in the future.6 The PSR made no recommendation relative to a fine and the district
court was not required to make any specific findings regarding Mier’s ability to

pay.7 The fine imposed is considerably below the guidelines range and is payable in

installments. In assessing a fine, the district court did not depart from the PSR and

the imposition thereof was not plainly erroneous. 8
      Mier has failed to demonstrate any error in the sentence or sentencing
procedure and, accordingly, the sentence is AFFIRMED.




      6
       See § 5E1.2(a).
      7
       United States v. Landerman, 167 F.3d 895 (5th Cir. 1999).
      8
       Id. at 899-900; see United States v. Hodges, 110 F.3d 250 (5th Cir. 1997).
                                           3